DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 03/12/2021.  This action is made Final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed on 03/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,346,023 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The terminal disclaimer filed and approved on 03/12/2021 renders moot the previous double patenting rejection; therefore, the previous rejection is withdrawn. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al. (US 2014/0149936 A1; hereinafter as Wilder) and/or in view of Bronder et al. (US 2014/0282099 A1; hereinafter as Bronder) further in view of Carpenter et al. (US 2011/0083167 A1; hereinafter as Carpenter).

Regarding independent claims 1, 8 and 15, Wilder teaches 
A method (see ¶¶ 0005, 0019), a system and a medium (Wilder: see Fig. 3 and ¶0040) comprising: 
determining a score for each digital content item of a plurality of digital content items (see ¶ 0019; assets are scored to provide a sort order and display size indicating relevancy for the assets.  ¶ 0026 discloses relevance criteria; ¶¶ 0034, 0053-0055 algorithm creates a system-wide relevance score.  ¶ 0019; assets may be anything that can be visually represented as a graphic or text such as media files, photos, video previews…); 
identifying a first viewable range of digital content items from the plurality of digital content items, the first viewable range of digital content items comprising a first group of consecutive digital content items within a grid of a graphical user interface on a screen of a client device (see ¶¶ 0054-0056, 0066; the size of each element depends on its score by calculating the median and standard deviation of all the elements of the tapestry; elements of the tapestry are interpreted as viewable range of digital content items. ¶ 0057; sizes of images in tapestries are chosen among a limited set of viewable value.  See Figs. 1, 7, 9 and ¶ 0072; a plurality of graphical elements forming a tapestry interface 105 comprising consecutive digital content items within the grid as shown in at least Figures 1, 7, 9.  ¶ 0053; assets for display in the tapestry interface can be scored); 
determining, from the first viewable range of digital content items, a first digital content item having a highest score within the first viewable range of digital content items (see ¶¶ 0054-0056, 0066; the size of each element depends on its score by calculating the median and standard deviation of all the elements of the tapestry.  ¶¶ 0026; the most important or highly scored assets.  ¶ 0053; assets for display in the tapestry interface can be scored); 
emphasizing, within the grid of the graphical user interface, a preview of the first digital content item having the highest score within the first viewable range of digital content items relative to previews of other digital content items within the first viewable range (¶¶ 0028-0029, 0034, 0053-0055; once importance has been determined, the presentation such as increased size of each asset according to its calculated importance are determined for each asset and the organization of assets in the tapestry are displayed.  ¶¶ 0026, 0036; thumbnails which are construed as previews of digital assets); 
identifying a second viewable range of digital content items from the plurality of digital content items, the second viewable range of digital content items comprising a second group of consecutive digital content items from the plurality of digital content items, the second viewable range comprising at least one digital content item outside the first viewable range of digital content items (Wilder: Figs. 2, 5 and ¶ 0038, 0050-0052; portions of grids (i.e., range of corresponding to a number of viewable digital content items); the tapestry grid 510 can be scrolled or readjusted to allow for display window 505 to display different portions of the grid.  ¶ 0053; assets may be identified based on the type of media.  Further see Fig. 8 and ¶ 0038, 0062; updating the display of assets is based on user scrolling command); 
determining, from the second viewable range of digital content items, a second digital content item having a highest score within the second viewable range of digital content items (Wilder: see Fig. 1 and ¶¶ 0025-0026; emphasize the most important or highly scored assets by adjusting their size based on relevance criteria see ¶ 0053; scoring may be one or more types of assets.  Further see Fig. 8 and ¶ 0062; the user interface input at block 810 may require scoring data, the user input includes a directional command for scrolling the tapestry grid arrangement); 
detecting, with respect to the graphical user interface of the client device, a scrolling input modifying the current display from displaying the first viewable range of digital content items to displaying the second viewable range of digital content items (Wilder: Figs. 2, 5 and ¶ 0038, 0050-0052; portions of grids (i.e., range of corresponding to a number of viewable digital content items); the tapestry grid 510 can be scrolled or readjusted to Further see Fig. 8 and ¶ 0062; the user interface input at block 810 may require scoring data, the user input includes a directional command for scrolling the tapestry grid arrangement); and 
emphasizing, within the grid of the graphical user interface and based on detecting the scrolling input, a preview of the second digital content item having the highest score within the second viewable range of digital content items relative to previews of other digital content items within the second viewable range (Wilder: see Fig. 1 and ¶¶ 0025-0026; emphasize the most important or highly scored assets by adjusting their size based on relevance criteria see ¶ 0053; scoring may be one or more types of assets.  ¶¶ 0028-0029, 0034, 0053-0055; once importance has been determined, the presentation such as increased size of each asset according to its calculated importance are determined for each asset and the organization of assets in the tapestry are displayed.  ¶¶ 0026, 0036; thumbnails which are construed as previews of digital assets.  Further see Fig. 8 and ¶ 0038, 0062; updating the display of assets is based on user scrolling command, the updating requires scoring data). 
As disclosed above, Wilder discloses thumbnails in the tapestry grid arrangement (see ¶¶ 0026, 0036, and 0067) which are construed as previews of digital content items.  In the alternative, if Wilder is not interpreted by one of ordinary skill to teach that the thumbnails are previews of digital content items, Bronder is relied upon for teaching this limitation.
Similar to Wilder, Bronder discloses a medial wall displayed in grid format that includes multiple media items (see Fig. 4 and ¶ 0058).  Bronder teaches the multiple media items includes digital images, video files, audio files, text files, executable files where display a media item involves displaying all or a portion of the media item including a portion of a text document, a frame in a video files, a smaller version of the media item, thumbnail versions of a digital 
Both references are directed to the same field of endeavor such as graphical user interface for displaying digital content items.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the thumbnails disclosed in Wilder to represent the previews of digital content items as suggested by Bronder to achieve the claimed limitation.  One would be motivated to make such a combination is to allow the user to easily preview the digital item (see Bronder ¶ 0030).
While Wilder and/or Bronder disclose viewable range of digital contents, Wilder and/or Bronder might not discloses whether the viewable range of digital content items comprising a group of content items within a current display.  
Carpenter discloses scoring/ranking items in a viewable range of digital content items comprising a group of items within a current display (see ¶ 0137; The result list is then ranked to display to the user an ordered list of the most "relevant" results. In one embodiment, rather than ranking all of the elements in the result list (since only the "top N" elements will be displayed to the user), a "heap" is employed to identify and rank the top N elements without having to rank the remaining elements in the result list).
All the references are directed to the same field of endeavor of presenting content items in a user interface, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the viewable range of content items in the tapestry interface disclosed in Wilder to represent a viewable range of content items that includes digital images within a current display as suggested by Carpenter to achieve the claimed invention in order to reduce processing time required to generate a result list to display to the end user; thus improve the efficiency (Carpenter: see ¶ 0138).

As to claims 2, 10, and 18, the rejection of claim 1 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein emphasizing the preview of the first digital content item within the grid of the graphical user interface comprises enlarging the preview of the first digital content item relative to the previews of the other digital content items within the first viewable range (Wilder: see Fig. 1 and ¶¶ 0054-0055, 0059, 0060; relevance is provided in assets occupying larger numbers of grid elements in the tapestry, while the majority of assets are displayed in a single or particular number of cells).

As to claim 3, the rejection of claim 1 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein the plurality of digital content items is arranged within the grid in a defined order of digital content items (see Figs. 5A-5B and ¶ 0019; the tapestry interface may be based on a chronological listings of assets); and
emphasizing the preview of the first digital content item within the grid of the graphical user interface comprises emphasizing the preview of the first digital content item while maintaining the defined order of digital content items (Wilder: ¶ 0019; assets may be scored to provide a sort order and display size indicating relevancy for the asset and the tapestry interface may be based on a chronological listings of assets). 

As to claims 4, 11, 12, 16, the rejection of claim 3 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein emphasizing the preview of the first digital content item within the grid of the graphical user interface comprises cropping the preview of the first digital content item by: analyzing the first digital content item to determine a region of interest of the first digital content item (Wilder: see ¶¶ 0034, 0053; scoring is based on one or more cropping the first digital content item to emphasize the region of interest of the first digital content item (Wilder: see ¶¶ 0034, 0036, 0053, 0065; criteria for scoring includes visual characteristics comprising facial recognition, color cast, type of item such as face, interior, landscape, subject.  Bronder: see ¶ 0030, 0081, 0089, 0094).  Thus, combining Wilder/Bronder would meet the claimed limitations to allow the user to easily preview the digital item (see Bronder ¶ 0030).

As to claims 5, 13, the rejection of claim 4 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein the region of interest of the first digital content item comprises one of a face or an object depicted within the first digital content item (Wilder: see ¶¶ 0034, 0036, 0053, 0065; criteria for scoring includes visual characteristics comprising facial recognition, color cast, type of item such as face, interior, landscape, subject.  Bronder: see ¶ 0081, 0089, 0094). Thus, combining Wilder/Bronder would meet the claimed limitations to allow the user to easily preview the digital item (see Bronder ¶ 0030).
As to claims 6, 14, the rejection of claim 1 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein emphasizing the preview of the first digital content item within the grid of the graphical user interface comprises at least one of resizing the first digital content item, reshaping the first digital content item, highlighting the first digital content item, performing a zoom function on the first digital content item, or editing image characteristics of the first digital content item (Wilder: see Fig. 1 and ¶¶ 0054-0055, 0059, 0060; relevance is provided in assets occupying larger numbers of grid elements in the tapestry, while the majority of assets are displayed in a single or particular number of cells).

As to claims 7 and 20, the rejection of claim 1 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein determining the score for each digital content item of the plurality of digital content items comprises: analyzing each digital content item with multiple analysis techniques (Wilder: see ¶¶ 0034, 0053; scoring is based on one or more algorithms and/or criteria); and combining results from the multiple analysis techniques to generate the score for each digital content item of the plurality of digital content items (Wilder: see ¶¶ 0034, 0053, 0065; scoring is based on one or more algorithms.  Criteria for scoring include social network activity, tagging, edits, views, rating. facial recognition, color cast, type of item, frequency of user;  scoring determines the asset relevance based on criteria including viewing activity of the asset by the user and social media ratings for the assets.  ¶ 0057 discloses various relevancy criteria for sorting and/or selecting assets can be combined).

As to claim 9, the rejection of claim 8 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein the score for each digital content item of the plurality of digital content items is based on at least one of a facial recognition analysis, an object recognition analysis, or an analysis of historical actions associated with each digital content item (Wilder: see ¶¶ 0034, 0036, 0053, 0065; criteria for scoring includes visual characteristics comprising facial recognition, color cast, type of item such as face, interior, landscape, subject.  Bronder: see ¶ 0081, 0089, 0094). Thus, combining Wilder/Bronder would meet the claimed 
As to claim 17, the rejection of claim 15 is incorporated.  Wilder/Bronder and Carpenter further disclose:
wherein cropping the preview of the first digital content item comprises cropping the preview to have a horizontal configuration or vertical configuration within the grid (Wilder: see ¶¶ 0036; assets may require cropping to be displayed within tiles of the grid).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al. (US 2014/0149936 A1; hereinafter as Wilder) and/or in view of Bronder et al. (US 2014/0282099 A1; hereinafter as Bronder) further in view of Carpenter et al. (US 2011/0083167 A1; hereinafter as Carpenter) and Williams (US 2010/0251165 A1; hereinafter as Williams).

Regarding dependent claim 19, the rejection of claim 15 is incorporated. Wilder/Bronder, Carpenter further teach:
emphasizing the preview of the digital content item having the highest score within the viewable range of digital content items (Wilder: see ¶ 0025-0026, 0054; emphasizing the most relevant ones by increasing their display size).  
Wilder/Bronder, Carpenter does not appear to teach the emphasizing is done without reordering the plurality of digital content items within the grid of digital content items.
Williams discloses emphasizing the preview of the at least one digital content item without reordering the plurality of digital content items within the grid of digital content items (see Fig. 8 and ¶ 0077; decrease the item representation 812 to indicate that it is less important relative to other items in the grid 804 while increase the size of an item representation 814 to 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the grid layout disclosed in Wilder/Bronder, Carpenter to include the feature of displaying the most relevant image without reordering the times as taught by Williams to emphasize the a preview of an at least one digital content item.  One would be motivated to make such a combination is to allow the user easily locates the image of interest (see Williams ¶ 0077).

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.
With respect to claims 1, 8, and 15, Applicants argue that Wilder, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest “detecting, with respect to the graphical user interface of the client device, a scrolling input modifying the current display from displaying the first viewable range of digital content items to displaying the second viewable range of digital content items; and emphasizing, within the grid of the graphical user interface and based on detecting the scrolling input, a preview of the second digital content item having the highest score within the second viewable range of digital content items relative to previews of other digital content items within the second viewable range” (see Remark page 12).
In response, the examiner respectfully disagrees and notes that the rejection is based on the combined teaching of Wilder/Bronder and Carpenter.  In this case, Wilder clearly teaches: after displaying a first viewable range of digital content items (see Fig. 8; block 805), detecting a scrolling input (see Fig. 8 and ¶ 0062; block 810 - the user input includes a directional command for scrolling the tapestry grid arrangement).  Wilder further teaches the tapestry interface {~grid 

With respect to claims 1, 8, and 15, Applicants further argue that Carpenter does not teach the concepts of identifying different groups of digital content items based on a viewable range and emphasizing a digital content item within the different viewable ranges (see Remark Page 13).
In response, the examiner respectfully directs the applicants to the fact that the disputed features are taught by Wilder as explained above.  The examiner further notes that the claims does not recite that the limitations “the first viewable range of digital content items comprising a first group of consecutive digital content items within a current display within a grid of a graphical user interface on a screen of a client device” does not include ONLY the items currently viewable in the viewable display (emphasis added).  Wilder discloses all the limitations of claim 1 except that Wilder does not teach the viewable range of digital content items comprising a group of content items within a current display.  In order to advance prosecution, Carpenter is relied upon for teaching the concept of ranking only the items within a current display.  Specifically, Carpenter discloses in paragraph 0137 as copied down below for clarity: (emphasis added)
[0137] The result list is then ranked to display to the user an ordered list of the most "relevant" results. In one embodiment, rather than ranking all of the elements in the result list (since only the "top N" elements will be displayed to the user), a "heap" is employed to identify and rank the top N elements without having to rank the remaining elements in the result list. 
Therefore, Carpenter discloses scoring/ranking items in a viewable range of digital content items comprising a group of items within a current display (see ¶ 0137).
Wilder discloses the concepts of identifying different groups of digital content items based on a viewable range and emphasizing a digital content item within a different viewable ranges (see Fig. 8 and ¶¶ 0019, 0062).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ranking algorithm disclosed in Wilder to include the raking algorithm that only ranking the viewable items as suggested by Carpenter to emphasize the relevant digital content item in the viewable range as claimed in order to reduce processing time required to generate a result list to display to the end user; thus improve the efficiency (Carpenter: see ¶ 0138).
For at least these reasons, the examiner concludes that the combined teaching of Wilder/Bronder and Carpenter renders obvious the disputed features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Filman et al. (US 2012/0084731 A1) – a method and a system for providing a more engaging and interesting presentation of images to the user (see ¶ 0006).  Identifying the subset comprising selecting one or more images from the set that meet a desired user interest threshold and present the selected images to the user (see ¶ 0007).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179